             Case 2:20-cr-00171-JCC Document 81 Filed 11/10/20 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. CR20-171 JCC
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   WOBIAO LEI,                          )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Conspiracy to Manufacture and Distribute Marijuana, Possession with
15
     Intent to Distribute Marijuana; Manufacturing and Possessing with Intent to Distribute
16
     Marijuana; Asset Forfeiture Allegations
17
     Date of Detention Hearing:    November 10, 2020.
18
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
19
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
20
     that no condition or combination of conditions which defendant can meet will reasonably assure
21
     the appearance of defendant as required and the safety of other persons and the community.
22



     DETENTION ORDER
     PAGE -1
             Case 2:20-cr-00171-JCC Document 81 Filed 11/10/20 Page 2 of 3




01         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02          1.     Defendant has been charged with a drug offense, the maximum penalty of which

03 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

04 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

05          2.     The government alleges the drug conspiracy is of multi-year duration, and

06 further alleges defendant is a leader of the conspiracy. The government notes defendant’s 2018

07 charge in King County, Washington arising out of the seizure of a marijuana grow operation,

08 alleging this conduct to be related to the drug conspiracy charge. While the charge was

09 dismissed by King County, it is included as Count 2 in the Indictment in this case. While

10 defendant has ties to this community, including family ties, the government alleges defendant’s

11 father to have been involved in the marijuana grow operation that are part of the instant charges.

12 Defendant has strong ties to China. The government alleges defendant to be associated with

13 firearms in connection with the drug conspiracy and to have access to large amounts of cash.

14          3.     Taken as a whole, the record does not effectively rebut the presumption that no

15 condition or combination of conditions will reasonably assure the appearance of the defendant

16 as required and the safety of the community.

17 It is therefore ORDERED:

18      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

19          General for confinement in a correction facility separate, to the extent practicable, from

20          persons awaiting or serving sentences or being held in custody pending appeal;

21      2. Defendant shall be afforded reasonable opportunity for private consultation with

22          counsel;



     DETENTION ORDER
     PAGE -2
           Case 2:20-cr-00171-JCC Document 81 Filed 11/10/20 Page 3 of 3




01     3. On order of the United States or on request of an attorney for the Government, the person

02        in charge of the corrections facility in which defendant is confined shall deliver the

03        defendant to a United States Marshal for the purpose of an appearance in connection

04        with a court proceeding; and

05     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

06        for the defendant, to the United States Marshal, and to the United State Pretrial Services

07        Officer.

08        DATED this 10th day of November, 2020.

09

10                                                      A
                                                        Mary Alice Theiler
11                                                      United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
